Citation Nr: 0632777	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  04 24 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for residuals of a 
traumatic anterior cruciate ligament injury of the left knee, 
currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from June 1989 to June 
1993, with additional Naval Reserve service from January 2003 
to May 2003.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that decision, the RO reinstated service 
connection and assigned a 10 percent rating for residuals of 
a traumatic anterior cruciate ligament injury of the left 
knee.  


FINDING OF FACT

The veteran left knee is stable, has motion from zero degrees 
of extension to 75 degrees of flexion, and exhibits pain on 
motion without evidence of weakness, lack of endurance, or 
fatigue.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals of a traumatic anterior cruciate ligament 
injury of the left knee have not been met.  § 1155 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5260, 5261 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The RO indicated that a 10 percent disability rating was 
assigned for painful motion of the veteran's left knee, 
thereby indicating that his disability should be rated under 
the range-of-motion criteria.  See Lichtenfels v. Derwinski, 
1 Vet. App. 484, 488 (1991( (holding that a painful major 
joint or group of joints affected by degenerative arthritis, 
where the arthritis is established by X-ray, is deemed to be 
limited motion and entitled to a 10 percent rating, even 
though there is no actual limitation of motion).  

Limitation of flexion of the knee is rated in accordance with 
DC 5260.  This code provides that flexion limited to 15 
degrees warrants a 30 percent rating; flexion limited to 30 
degrees warrants a 20 percent rating; flexion limited to 45 
degrees warrants a 10 percent rating; and flexion limited to 
60 degrees warrants a zero percent (noncompensable) rating.  
See 38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of the knee is rated in accordance 
with DC 5261.  This code provides that extension limited to 
45 degrees warrants a 50 percent rating; extension limited to 
30 degrees warrants a 40 percent rating; extension limited to 
20 degrees warrants a 30 percent rating; extension limited to 
15 degrees warrants a 20 percent rating; extension limited to 
10 degrees warrants a 10 percent rating; extension limited to 
5 degrees warrants a zero percent (noncompensable) rating.  
See 38 C.F.R. § 4.71a, DC 5261.

The Board notes that VA regulations define normal range of 
motion for the leg as zero degrees of extension and 140 
degrees of flexion.  See 38 C.F.R. § 4.71, Plate I.  

Applying the range-of-motion criteria to the facts of this 
case, the Board finds that the preponderance of the evidence 
is against a disability rating in excess of 10 percent for 
the veteran's left knee disability.  The veteran's left knee 
was examined by VA in October 2003, May 2004, and April 2005.  
His left knee demonstrated zero degrees of extension to 130 
degrees of flexion in October 2003, zero degrees of extension 
to 100 degrees of flexion in May 2004, and zero degrees of 
extension to 75 degrees of flexion in April 2005. 

The Board notes that these findings do not meet the criteria 
for a compensable rating under DC 5260 or DC 5261.  However, 
it appears that the RO assigned a 10 percent rating based on 
the veteran's complaints of pain.  Thus, the Board finds no 
basis to assign a disability rating in excess of 10 percent 
for this disability under the range-of-motion criteria or 
pain, which was clearly considered by the RO when it granted 
the veteran the 10 percent evaluation.  In reaching this 
decision, the Board also notes that separate ratings are not 
warranted under DC 5260 and DC 5261, since his left knee has 
consistently demonstrated full extension of zero degrees.  
See VAOPGCPREC 9-2004 (September 17, 2004).  

In addition, the Board finds that a disability rating in 
excess of 10 percent is not warranted on the basis of 
functional loss due to pain, or on the basis of weakened 
movement, excess fatigability, or pain on movement.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  In this regard, the May 2004 and 
April 2005 VA examination reports note that the veteran's 
left knee had pain on motion.  However, the examiner in May 
2004 explained that active range of motion did not produce 
weakness, fatigue, or incoordination.  The examiner in April 
2005 also found no evidence of any increased limitation due 
to weakness, lack of endurance, or fatigue.  In light of 
these opinions, a disability rating in excess of 10 percent 
is not warranted under See 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board also finds that a separate rating is not warranted 
for the veteran's left knee disability on the basis of 
subluxation or lateral instability.  The Board notes that 
where a veteran has a knee disability involving instability 
and arthritis, separate ratings may be assigned under DC 5003 
and DC 5257.  VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  
Under DC 5257, slight impairment of the knee, including 
recurrent subluxation or lateral instability, warrants a 10 
percent evaluation; moderate impairment of the knee warrants 
a 20 percent evaluation; and severe impairment of the knee 
warrants a 30 percent evaluation.  See 38 C.F.R. § 4.71a, DC 
5257 (2006).

The veteran testified at his June 2006 Board hearing that his 
left knee is unstable and would occasionally give out.  The 
record also shows that the veteran was issued a knee brace by 
VA.   However, no instability of the left knee has been 
demonstrated on objective clinical examination.  For example, 
the VA examination reports dated in October 2003, May 2004, 
and April 2005 note that Lachman testing was negative and 
that the cruciate and collateral ligaments of the left knee 
were intact.  A March 2004 VA outpatient treatment record 
also notes that the veteran's left knee appeared stable 
during a stress test. 

Simply stated, the veteran's contentions are outweighed by 
the objective medical evidence in this case which, as a 
whole, provides highly probative evidence against this claim. 

Accordingly, since none of these reports indicates that the 
veteran's left knee is manifested by subluxation or lateral 
instability, a separate rating for instability of the left 
knee joint is not warranted. 

In short, the preponderance of the evidence is against a 
disability rating in excess of 10 percent for the veteran's 
disability due to residuals of a traumatic anterior cruciate 
ligament injury of the left knee.  In reaching this decision, 
the Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 38 
U.S.C.A. § 5107(b).  Hence, the appeal is denied.

Veterans Claims Assistance Act of 2000

The Board notes that VA has fully complied with the duty-to-
notify provisions of the VCAA.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 197 (2002).  In particular, letters from the RO dated in 
August 2003 and March 2006: (1) informed the veteran about 
the information and evidence not of record that is necessary 
to substantiate his claim; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested him to provide any 
evidence in his possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that these letters also comply with the 
Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), which states that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Board notes that proper notice concerning the last two 
elements in Dingess, supra, was not sent prior to the initial 
adjudication of his claim in December 2003.  However, the 
timing of the subsequently issued letters is not prejudicial 
to the veteran, as he was provided adequate notice.  

Simply stated, the Board finds that any deficiency in the 
notice to the veteran or the timing of the notice is harmless 
error.  See Overton v. Nicholson, No. 02-1814 (September 22, 
2006) (finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

VA has also fulfilled its duty to obtain all relevant 
evidence with respect to the issue on appeal.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical records identified by the veteran and his 
representative.  The veteran was also afforded three VA 
examinations to determine the nature and severity of his left 
knee disability.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA or the Court.



ORDER

A disability rating in excess of 10 percent for residuals of 
a traumatic anterior cruciate ligament injury of the left 
knee is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


